Case: 5:17-cv-00338-KKC Doc #: 35-1 Filed: 08/16/19 Page: 1 of 5 - Page ID#: 450




                              EXHIBIT 2
8/16/2019   Case: 5:17-cv-00338-KKC
                       JONES WARD PLC Mail Doc   #: Re:
                                           - RE: Re: 35-1    Filed: v.08/16/19
                                                        Re: Robinson                  Page:
                                                                       Lilly: Sadler Notice      2 of 5 and
                                                                                            of Deposition - Page   ID#:
                                                                                                             Deposition   451
                                                                                                                        Requests
    Fax: (502) 587-2007
    Web: www.jonesward.com




    On Mon, Jul 29, 2019 at 4:37 PM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

       Dr. Cunniﬀ is available for deposi on on August 22. Dr. Milazzo is available for deposi on on August 26. Dr.
       Hedges is available for deposi on on August 28.



       Andy



       Andrew Kantra

       Partner




       3000 Two Logan Square | Eighteenth and Arch Streets

       Philadelphia, Pennsylvania 19103-2799

       p: 215.981.4186 | f: 215.689.4685 | bio




       From: Alex Davis [mailto:alex@jonesward.com]
       Sent: Friday, July 19, 2019 8:44 AM
       To: Kantra, Andrew
       Cc: Jasper Ward; Sean McCarty; Browning, Carol (CBROWNING@stites.com); Spence, Mary Margaret
       Subject: [EXTERNAL] Re: Re: Robinson v. Lilly: Sadler Notice of Deposition and Deposition Requests



       Andrew, here are the deposition notices we discussed. Your reluctance to allow basic discovery to move forward in this
       case has been very frustrating. I hope your client changes its mind, but if you prefer motion practice instead we are
       ready for that. I also need proposed dates for the depositions of your experts, but I think we need to resolve the issues
       with Eli Lilly's custodians first.



       Thanks,



       Alex C. Davis
       JONES WARD PLC
       The Pointe
https://mail.google.com/mail/u/0?ik=cfd4969771&view=pt&search=all&permthid=thread-f%3A1640505969589513014&simpl=msg-f%3A16405059695…   2/5
8/16/2019    Case: 5:17-cv-00338-KKC
                        JONES WARD PLC Mail Doc   #: Re:
                                            - RE: Re: 35-1    Filed: v.08/16/19
                                                         Re: Robinson                  Page:
                                                                        Lilly: Sadler Notice      3 of 5 and
                                                                                             of Deposition - Page   ID#:
                                                                                                              Deposition   452
                                                                                                                         Requests

       1205 E Washington Street, Suite 111
       Louisville, Kentucky 40206
       Phone: (502) 882-6000
       Fax: (502) 587-2007
       Web: www.jonesward.com




       On Wed, Jul 10, 2019 at 7:15 PM Alex Davis <alex@jonesward.com> wrote:

            Okay. I will send notices and you can file a motion to quash, or a protective order. It is fairly clear from your chief
            medical officer's testimony that Eli Lilly has no idea whether Prozac can cause these types of injuries. Just trying to
            get to the root of the issue.



            Alex C. Davis
            JONES WARD PLC
            The Pointe
            1205 E Washington Street, Suite 111
            Louisville, Kentucky 40206
            Phone: (502) 882-6000
            Fax: (502) 587-2007
            Web: www.jonesward.com




            On Wed, Jul 10, 2019 at 5:32 PM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

              I conveyed to Lilly your request for the deposi ons of Jim Krull and chair of the PTSC. Lilly’s posi on is that
              these deposi ons are neither necessary nor appropriate at this stage of the case, where the only issue is
              general causa on.



              Andy



              Andrew Kantra

              Partner




              3000 Two Logan Square | Eighteenth and Arch Streets

https://mail.google.com/mail/u/0?ik=cfd4969771&view=pt&search=all&permthid=thread-f%3A1640505969589513014&simpl=msg-f%3A16405059695…   3/5
8/16/2019   Case: 5:17-cv-00338-KKC
                       JONES WARD PLC Mail Doc   #: Re:
                                           - RE: Re: 35-1    Filed: v.08/16/19
                                                        Re: Robinson                  Page:
                                                                       Lilly: Sadler Notice      4 of 5 and
                                                                                            of Deposition - Page   ID#:
                                                                                                             Deposition   453
                                                                                                                        Requests
             Philadelphia, Pennsylvania 19103-2799

             p: 215.981.4186 | f: 215.689.4685 | bio




             From: Alex Davis [mailto:alex@jonesward.com]
             Sent: Wednesday, July 03, 2019 2:02 PM
             To: Kantra, Andrew
             Cc: Jasper Ward; Sean McCarty; Browning, Carol (CBROWNING@stites.com); Spence, Mary Margaret
             Subject: [EXTERNAL] Re: Robinson v. Lilly: Sadler Notice of Deposition and Deposition Requests



             I'm not sure why we need a meet and confer before every deposition in this case, but Monday morning is open for
             now.



             Alex C. Davis
             JONES WARD PLC
             The Pointe
             1205 E Washington Street, Suite 111
             Louisville, Kentucky 40206
             Phone: (502) 882-6000
             Fax: (502) 587-2007
             Web: www.jonesward.com




             On Wed, Jul 3, 2019 at 1:03 PM Kantra, Andrew <KANTRAA@pepperlaw.com> wrote:

                Attached is Lilly’s Notice of Deposition for Dr. Sadler. As to your request for the depositions of Jim Krull and
                chair of the PTSC, I’d like to have a meet and confer. Please let me know when you are available for a call
                over the next week. Best times for me are Monday or Wednesday afternoon.



                Andy



                Andrew Kantra

                Partner




                3000 Two Logan Square | Eighteenth and Arch Streets

                Philadelphia, Pennsylvania 19103-2799



https://mail.google.com/mail/u/0?ik=cfd4969771&view=pt&search=all&permthid=thread-f%3A1640505969589513014&simpl=msg-f%3A16405059695…   4/5
8/16/2019    Case: 5:17-cv-00338-KKC
                        JONES WARD PLC Mail Doc   #: Re:
                                            - RE: Re: 35-1    Filed: v.08/16/19
                                                         Re: Robinson                  Page:
                                                                        Lilly: Sadler Notice      5 of 5 and
                                                                                             of Deposition - Page   ID#:
                                                                                                              Deposition   454
                                                                                                                         Requests
                  p: 215.981.4186 | f: 215.689.4685 | bio




                  This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then
                  delete it. If you are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior
                  permission. We have taken precautions to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus
                  checks on any attachment to this message. We cannot accept liability for any loss or damage caused by software viruses. The information
                  contained in this communication may be confidential and may be subject to the attorney-client privilege. If you are the intended recipient and
                  you do not wish to receive similar electronic messages from us in the future then please respond to the sender to this effect.




               This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then
               delete it. If you are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission.
               We have taken precautions to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any
               attachment to this message. We cannot accept liability for any loss or damage caused by software viruses. The information contained in this
               communication may be confidential and may be subject to the attorney-client privilege. If you are the intended recipient and you do not wish to
               receive similar electronic messages from us in the future then please respond to the sender to this effect.




       This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If
       you are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken
       precautions to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message.
       We cannot accept liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and
       may be subject to the attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the
       future then please respond to the sender to this effect.




    This email is for the use of the intended recipient(s) only. If you have received this email in error, please notify the sender immediately and then delete it. If you
    are not the intended recipient, you must not keep, use, disclose, copy or distribute this email without the author's prior permission. We have taken precautions
    to minimize the risk of transmitting software viruses, but we advise you to carry out your own virus checks on any attachment to this message. We cannot
    accept liability for any loss or damage caused by software viruses. The information contained in this communication may be confidential and may be subject to
    the attorney-client privilege. If you are the intended recipient and you do not wish to receive similar electronic messages from us in the future then please
    respond to the sender to this effect.




https://mail.google.com/mail/u/0?ik=cfd4969771&view=pt&search=all&permthid=thread-f%3A1640505969589513014&simpl=msg-f%3A16405059695…                                         5/5
